Citation Nr: 1423316	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-40 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a lower back disorder.

4.  Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969, from November 1990 to May 1991, from January 2003 to August 2003, from June 2004 to October 2004 and from March 2006 to June 2007.  He also served in the Reserves and National Guard for decades beginning in the 1970s.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a video conference hearing before the Board during the course of this appeal.  The RO acknowledged this request and informed the Veteran of the date of the hearing in a letter dated February 2012; however, on the scheduled hearing date, the Veteran failed to report.  Given that he did not request a timely postponement of the hearing, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2013). 


FINDINGS OF FACT

1.  Neck, bilateral hip and knee and lower back disorders are not related to the Veteran's active service.

2.  Arthritis of the neck, hips, knees and back did not manifest to a compensable degree within a year of the Veteran's discharge from active service.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

2.  A bilateral hip disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

3.  A lower back disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 

4.  A bilateral knee disorder was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain notice and assistance requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The RO in this case satisfied VA's duty to notify by sending the Veteran a VCAA notice letter in January 2010, prior to initially deciding these claims.  These letters meet the VCAA's notification requirements, see 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c), as outlined in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also satisfied VA's duty to assist by securing all evidence identified as being pertinent to these claims, including records from the Veteran's active service and service in the Army Reserves and National Guard and post-service treatment records.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  

The Veteran does not assert that VA violated its duty to notify or that there are any additional records that VA should obtain on his behalf.  According to a March 2014 Appellant's Brief on Virtual VA, however, he asserts that the RO should afford him a VA examination.  

Such assistance is not mandated in this case.  Under 38 U.S.C.A. § 5103(d), VA's duty to assist includes providing a claimant a medical examination when an examination is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As explained below, the record in this case lacks lay or medical evidence associating a current disability to the Veteran's active service.

II.  Analysis

Between 1967 and 2014, the Veteran served on both active and non-active duty.  He seeks service connection for neck, bilateral hip and knee and lower back disorders on the basis that they developed secondary to, or were aggravated by, his many years of military service.  In his initial application for VA compensation, the Veteran indicated that he had received medical treatment since January 1991, but that these disorders began in 2000.  

When seeking service connection resulting from disease or injury incurred in or aggravated by "active military, naval, or air service", see 38 U.S.C.A. §§ 1110, 1131 (West 2002), service in the Reserves and/or National Guard (Guard), however many years, does not necessarily qualify.  Rather, "active military, naval, or air service" includes any period of active duty (AD), active duty for training (ACDUTRA), during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA), during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A.
§§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d). 

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the two weeks of training done during each summer, whereas INACDUTRA generally encompasses the one weekend of training done each month.

So, in this case, the Veteran must establish either that his disorders are related to one or more of his periods of AD, or that he developed these disorders secondary to injuries sustained during a specific period of ACDUTRA or INACDUTRA.  

Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may be presumed for certain medical conditions, including arthritis, if it is shown that a veteran served continuously for 90 days or more during a period of war or during peacetime after December 31, 1946, the condition manifested to a degree of 10 percent within one year from the date of discharge, and there is no evidence of record establishing otherwise. 38 U.S.C.A. §§ 1101, 1112(a), 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

In each case, the evidence in the Veteran's claims file satisfies the current disability element, but not the nexus element, of a claim for service connection.  VA treatment records associated with the claims file during the course of this appeal confirm that the Veteran currently has the claimed disorders, variously diagnosed, including as osteoarthritis or degenerative joint disease of the cervical spine, hips, knees and back, osteoarthrosis of the hips and trochanteric bursitis.  

According to the service records, however, although medical professionals diagnosed the Veteran with cervical spine arthritis during his service in the Guard, the Veteran did not mention or receive treatment for any neck, hip, knee or back complaint during a period of active duty, including from September 1967 to October 1969, November 1990 to May 1991, January 2003 to August 2003, June 2004 to October 2004 and March 2006 to June 2007.  

The Veteran first reported neck pain in 1996, five years after what was then his most recent period of active duty.  Magnetic resonance imaging revealed degenerative changes and bulging discs in the cervical spine.  A medical professional first diagnosed the Veteran with arthritis of the cervical spine in 1999.  As a result of this diagnosis, his service placed him on a temporary profile limiting his physical duties.  Thereafter, medical professionals confirmed neck arthritis, but according to November 2001 and August 2004 written statements of the Veteran and a fellow serviceman (presumably his supervisor), the condition did not interfere with the Veteran's ability to perform his service duties.  In 2001, the Veteran's service issued him a permanent profile for neck pain and, in 2005, the problem became sufficiently severe as to result in a disapproval of a medical waiver and discharge from the National Guard. 

Thereafter, the Veteran continued to receive treatment for neck complaints.  In August 2008, he first reported pain in his hips, lower back and knees.  He indicated that he had a 15-year history of joint pain initially affecting his neck and then his back, hands (five years later) and hips and knees.  Since then x-rays have confirmed arthritis in the neck and hips and doctors have diagnosed this condition in those joints as well as the lower back and knees.  No medical professional has related any current neck, hip, lower back or knee condition to one or more of the Veteran's periods of AD or to an injury sustained during ACDUTRA or INACDUTRA.  

The Veteran's assertions are thus the only evidence of record remaining, which relate his current neck, bilateral hip and knee and lower back disabilities to his service.  These assertions are competent as the Veteran is trained in medicine (served as a nurse in medical detachment).  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  However, the Veteran does not assert that he developed these disabilities during a period of AD or secondary to an injury sustained during a particular period of ACDUTRA or INACDUTRA.  The Veteran also does not assert that he experienced symptoms of these disabilities continuously since a period of AD.  To the contrary, he asserts that these disabilities developed secondary to his many years of service, including inactive service in the Reserves and Guard.  

These assertions seems reasonable given the Veteran's length of service; however, as previously indicated, to be granted service connection for a disability based on active military service, the evidence must link the disabilities to a period of AD or an injury sustained during a period of ACDUTRA or INACDUTRA.  As such evidence is not of record and the Veteran's arthritis was first diagnosed in 1996, the Board finds that the claimed disabilities are not related to the Veteran's active service and that arthritis did not manifest to a compensable degree within a year of such service.  

In light of these findings, the Board concludes that neck, bilateral hip, lower back and bilateral knee disorders were not incurred in or aggravated by active service and may not be presumed to have been so incurred.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for a neck disorder is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a lower back disorder is denied.

Service connection for a bilateral knee disorder is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


